Exhibit 10.32

 

LOGO [g258532g80z96.jpg]

January 16, 2012

Mr. Alain Monie

6 Bandol,

Newport Coast, CA 92657

Dear Alain:

I am pleased to confirm with this letter from the Board of Directors of Ingram
Micro your promotion to President & Chief Executive Officer effective
January 20, 2012. You will be based in Santa Ana and will report directly to me.

Your annual base salary will be $850,000 (approximately $32,692,31 bi-weekly) to
be paid on the Company’s normal bi-weekly payroll schedule.

You will be eligible to participate in the Company’s 2012 Annual Executive
Incentive Award Program. Your Target Incentive Award will be 150% of your annual
base salary (based on salary paid from January 20th, 2012 through December 31,
2012). A participant must be employed through the program year-end (December 31,
2012) to be eligible. You can double (200%) your target incentive award payout
with an opportunity to exceed that by another 10% for a maximum payout potential
of 220% if the Company significantly exceeds its financial objectives. Details
regarding the 2012 Program will be distributed to you before March 30, 2012.

You will be eligible to participate in the company’s 2012 annual long-term
incentive award programs (“LTIPs”). For 2012, your target long-term incentive
award value will be delivered to you through two separate performance based
grants: 60% of your performance shares will vest based on the Company’s
achievement towards its 3 year cumulative compounded annual (“CACGAR”) Earnings
Per Share (“EPS”) target and three year average Return on Invested Capital
(ROIC) target. The remaining 40% of your performance shares will vest based on
the company’s achievement against a pre-determined Profit Before Tax (“PBT”)
performance target for fiscal 2012. Your grants will be awarded the first New
York Stock Exchange trading day in June 2012. Further details regarding the 2012
Program will distributed to you once approved by the Board of Directors.

With your promotion, you will receive additional long-term incentive award
through two separate performance grants which will be awarded to you on the
first New York Stock Exchange trading day in February 2012:

Performance Shares—EPS & ROIC: Your award at 100% performance achievement will
be 6,667 performance vesting restricted stock units (performance shares) based
on the Company’s performance. You have the opportunity to receive up to 200% of
the units noted if the Company performs exceptionally well. Restrictions on
these units will lapse following



--------------------------------------------------------------------------------

Alain Monie

Page 2 of 3

the conclusion of the three-year performance measurement period (2011-2013),
subject to the attainment of the Company’s pre-established performance goals and
the later of the certification of the performance results by the Human Resource
Committee (“Committee”) of the Board of Directors or on March 1, 2014.

Performance Shares—PBT: Your award at 100% performance achievement will be 4,444
performance vesting restricted stock units (performance shares) based on the
Company’s performance in fiscal year 2011 against a predetermined PBT goal. If
the PBT goal is not met, no performance shares will be earned. If the PBT goal
is reached, restrictions on the performance shares will lapse (vest) 50% the
later of the Committee’s certification of the Company’s 2011 PBT results or on
March 1, 2013 and 50% on March 1, 2014, provided you continue to be employed by
the Company.

Your Award Agreements and the 2011 Executive Long-Term Performance Share Program
documents will be provided to you within 30 days of your employment date.

The Committee has adopted stock ownership guidelines to ensure that, over time;
our senior executives are committed to and demonstrate their commitment to the
profitable growth of Ingram Micro Inc. by personally owning a minimum number of
shares of the Corporation’s stock. These ownership guidelines are applicable to
all section 16 reporting officers. In accordance with our current ownership
guidelines, it is expected that you would acquire and hold shares of the
Corporation equal to at least six times your base salary. Until this goal is
reached, you will be expected to retain 50% of any stock options exercised or
vested restricted stock units net of any payroll withholding taxes.

This offer is contingent upon satisfactory completion of a background
investigation and drug screen conducted by the Company.

Ingram Micro is a values-based company, which employs the highest ethical
standards and demonstrates honesty and fairness in every action we take. The
Code of Conduct (enclosed) affirms the company’s commitment to these high
standards. By accepting Ingram Micro’s offer of employment, you agree to comply
with our code of conduct and will be asked annually to provide affirmation to
these standards.

Ingram Micro employs on an at-will basis; that is, either you or the Company may
dissolve the employment relationship at any time for any reason, with or without
notice. However, should the Company terminate your employment without “cause,”
you shall be eligible for severance benefits under the terms of the Executive
Officer Severance Policy in effect at the time of such termination.

If the above confirms your understanding of the position offered you, please
sign both copies of this letter and return one original of each to Lynn
Jolliffe, Executive Vice President, Human Resources. Please retain one copy of
each document for your flies. We ask that you respond within three (3) days of
receipt of this letter.



--------------------------------------------------------------------------------

Alain Monie

Page 3 of 3

We look forward to you leading our management team and are confident that you
will make significant contributions to the continued growth and financial
success of our Company.

 

Sincerely, /s/    Dale Laurance

Dale Laurance

Chairman of the Board

Ingram Micro Inc.

I have received a copy of this letter and accept the promotion as outlined
above.

 

/s/    Alain Monie         Date  

01/16/2012

Alain Monie          

Enclosures:     Code of Conduct

 

cc: Lynn Jolliffe

Larry Boyd

Personnol File